                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                             AT JACKSON
______________________________________________________________________

KIM BUCKLEY, Madison County     )
Administrator of Elections      )
                                )
     Movant,                    )
                                )
vs.                             )          No. _________________
                                )
                                )
League of Women Voters of       )
Tennessee, et al.,              )
                                )
     Respondent,                )
______________________________________________________________________

  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO QUASH SUBPOENA TO
     PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
               INSPECTION OF PREMISES IN A CIVIL ACTION
______________________________________________________________________

       COMES NOW Kim Buckley, Madison County Administrator of Elections (hereafter,

“Buckley”), by and through her attorneys of record, pursuant to the Federal Rules of Civil

procedure, and files this Memorandum of Law in Support of her “Motion to Quash

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action”.

       Plaintiff in this Middle District case served the attached Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

upon the Movant, Kim Buckley, Madison County Administrator of Elections, on December

19, 2019. The subpoena contains four pages of instructions and definitions, and purports

to require production of thirty-five categories of documents, consisting of nearly eight

years of records which represent tens if not hundreds of thousands of documents, many

of which would require laborious redaction of personal identifiers such as social security
numbers. In addition, there are requests for data compilation into formats which are not

presently maintained, supported and/or collated by Movant’s office. Despite the massive

scope of the request, no effort was made to avoid imposing undue burden and expense

as required by Rules 45(d)(l) and (d)(3)(A)(iv).

       The subpoena also purports to require Movant to produce the documents in

Nashville (or to scan and email the documents to an email address), which fails to comply

with the geographical limits specified in Rule 45(c), as required by Rule (d)(3)(A)(ii).

       The subpoena was served two business days before Movant’s office closed for the

Christmas holiday, with a compliance deadline of January 16, 2020. Movant’s office was

further understaffed on business days between Christmas and New Year’s Day. Further

Movant (and her undersigned counsel) were out of the office for most of the period

between December 25, 2019 and January 2, 2020 (counsel has additionally been without

the services of a fulltime assistant until January 13, 2020).

       Movant and her staff are currently overextended preparing for the March 3, 2020

primary election, for which early voting begins February 12, 2020. This preparation

includes, but is not limited to, the following:

           1. Processing applications for absentee Ballots which are arriving in the daily

              mail.

           2. Mailing Ballots no later than January 18, 2020 to all military and overseas

              voters.

           3. Coordination with local Nursing homes for voting in these facilities which

              begins February 3, 2020.

           4. Receiving and processing voter registration applications for the primary.
          5. Inventorying and replenishing supplies for the election.

          6. Preparing materials for training poll workers for early voting, which begins

             February 12, 2020.

          7. Assessing the quantities of precinct poll workers and election materials

             needed.

          8. Reviewing and approving proposed Ballots submitted by her vendor.

          9. Coordination of technical needs for early voting with third party IT personnel.

          10. Preparing sample ballots for precincts, website and newspapers.

          11. Preparing newspaper notices as required by law.

          12. Sending and receiving registration data from the state daily.

          13. Sending notifications of financial disclosure reports that are due, and

             receiving and filing same.

          14. Fielding numerous requests from the public to view maps, find names and

             contact numbers of elected officials.

      Movant has two full-time employees who will already be working during business

hours to complete these tasks, in compliance with federal and/or state law. Accordingly,

the subpoena fails to allow a reasonable time to comply as required by Rule (d)(3)(A)(i).

      If the Court does not quash the subpoena as a matter of course pursuant to Rule

45(d)(3)(A), Movant requests a hearing to determine reasonable modifications to the

subpoena.
       Respectfully submitted this 14th day of January, 2020,


                                                    /s/ Steven W. Maroney
                                                    Steven W. Maroney (#15545)
                                                    TEEL & MARONEY, PLC
                                                    425 E. Baltimore Street
                                                    Jackson, TN 38301
                                                    (731) 424-3315
                                                    steve@tennesseefirm.com

                                                    ATTORNEYS FOR KIM BUCKLEY,
                                                    MADISON COUNTY ADMINISTRATOR
                                                    OF ELECTIONS


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically. Notice of this
filing will be sent by operation of the Court's electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular United States
Mail, postage prepaid:

Theresa J. Lee
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor New York, NY 10004
Tel.: (212) 284-7359
tlee@aclu.org


                                                    __/s/ Steven W. Maroney
